An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-1067
                        NORTH CAROLINA COURT OF APPEALS

                              Filed: 5 August 2014


MARK W. ANDREWS,
          Plaintiff,

      v.                                       Wake County
                                               No. 08 CVD 15341
JENNIFER M. PARRISH,
          Defendant.


      Appeal by defendant from orders entered 11 January 2010, 27

September     2010,    2   December     2011,     10    January     2012,    and    27

December 2012 by Judge Anna E. Worley in Wake County District

Court.     Heard in the Court of Appeals 19 February 2014.


      No brief filed on behalf of plaintiff-appellee.

      Schiller & Schiller,             PLLC,   by      David   G.   Schiller,      for
      defendant-appellant.


      GEER, Judge.


      Defendant       Jennifer    M.    Parrish     appeals     from   the      trial

court's Permanent Custody Order, granting joint legal custody of

the parties' minor child "Lisa" to defendant and plaintiff Mark
                                        -2-
W.   Andrews      and    primary       physical     custody        to   plaintiff.1

Defendant's arguments on appeal are founded almost entirely on

defendant's contention that the trial court should have found

her evidence more credible than that of plaintiff.                      Because we

may not reweigh the evidence on appeal and the trial court's

findings of fact are binding if supported by competent evidence,

we affirm.

                                       Facts

     Plaintiff and defendant maintained a romantic relationship

and briefly lived together in 2005, but never married.                         After

their relationship ended, plaintiff moved to Texas for work-

related reasons.         Their daughter Lisa was born on 28 August

2006.     Plaintiff      was    initially      skeptical    that     Lisa   was    his

daughter, but as soon as a paternity test established that he

was the father, he consistently sought a relationship with Lisa,

travelling from Texas to North Carolina to visit her.

     Plaintiff     filed       for   custody   on   29    August    2008.     On    13

January   2009,    a    temporary     custody     order    was     issued   granting

joint legal custody and primary physical custody to defendant,

although the order provided a weekly visitation schedule for




     1
      For ease of reading and to protect the identity of the
minor child, we use the pseudonym "Lisa" throughout this
opinion.
                                              -3-
plaintiff.        Six months later, in June 2009, defendant and Lisa

moved to Ohio due to a death in defendant's family.

      On    11    January       2010,    when       Lisa    was    three     years      old,   a

temporary       custody       order    established         a   visitation        schedule      in

which Lisa would spend alternative periods of four weeks with

defendant        in    Ohio    and     four    weeks       with     plaintiff      in    North

Carolina.        Defendant was subsequently held in contempt of that

order,     in    an    order    entered       10    January       2011,    for    failing      to

return Lisa to plaintiff on 6 August 2010.

      In November 2011, plaintiff contacted the Superintendent of

Lisa's     elementary         school    in    Ohio     to      express     concerns      about

Lisa's school attendance, her education, and transition issues.

In response to those concerns, Lisa began seeing a therapist,

Katie Niemezura.              During a therapy session that took place at

defendant's home in Ohio on 25 November 2011, Lisa told Ms.

Niemezura that plaintiff had touched her genital area during

bath time.            Around the same time, defendant learned from the

mother of another minor child that the two children had engaged

in   sexually         inappropriate       behavior          with    one     another      while

playing     dress       up.     Sally     McHugh,      a       social     worker   from     the

Cuyahoga County Child Protection Services, interviewed Lisa on

29   November         2011    regarding      the    sexual      abuse     allegations       and

found her to be credible.
                                      -4-
     On     30   November     2011,   an    order   was    entered    granting

defendant's motion for an ex parte emergency temporary custody

order based on allegations that plaintiff had sexually abused

Lisa.     An interim temporary custody order was entered 2 December

2011, and an emergency temporary custody order was entered 10

January 2012.        The orders provided that Lisa would reside with

plaintiff's mother when she returned to North Carolina and that

she would not be left alone with plaintiff or with any males

over the age of 10.

     On 30 January 2012, Johnston County Department of Social

Services ("Johnston County DSS") filed a juvenile petition in

Johnston    County     district   court     alleging    that   Lisa   had   been

sexually    abused     by   plaintiff.      After   numerous   hearings,     the

district court entered a juvenile adjudication order on 13 June

2012 dismissing the petition.             The order contained 48 findings

of fact reciting the nature of the sexual abuse allegations and

summarizing      the    testimony     and    evidence     presented    at   the

hearings.

     Although the trial court found that "the evidence presented

suggests that [Lisa] has age-inappropriate sexual knowledge and

it hints strongly that she may have been sexually abused[,]" the

court also found that          the allegations of sexual abuse arose

while Lisa was in the physical custody of defendant and after
                                           -5-
plaintiff filed a motion to have the custody schedule reviewed.

In addition, the court found that Ohio DSS's conclusion that

Lisa was more likely than not sexually abused was based on an

investigation      "which     did    not    include   any   interviews   of    the

Respondent Father, the father's family, the child's teacher in

NC, or any other collaterals involved in the child's life in NC

. . . ."

    The Johnston County district court agreed with Dr. Robert

Aiello's assessment that the four-week custody rotation was not

in the best interest of Lisa and had caused her instability and

emotional distress and expressed concern that the case had been

pending in Wake County for more than four years without any

permanent custodial schedule entered.                 Ultimately, the Johnston

County district court found that "[n]otwithstanding the Court's

concern    that   the    custodial     arrangements      established     in   Wake

County are not in the best interests of the child, based on the

evidence presented the Court cannot find as a fact that there is

clear, cogent, and convincing evidence that the child is abused

or neglected and the Petition should be dismissed."

    The hearing on permanent custody was held in Wake County

district   court    on   17    and    18    September    2012,   and   the    court

entered a Permanent Custody Order on 27 December 2012.                        Among

its 107 findings of fact, the court found that defendant had
                                         -6-
failed    to    show     by   a   greater    weight      of   the    evidence   that

plaintiff sexually abused the child and that both parents are

fit and proper parents to exercise legal and physical custody of

the minor.       However, based in pertinent part upon its findings

that Lisa "did extremely well while in school in North Carolina"

and that "[i]n the event the minor child were to remain in the

State of Ohio in the custody of the Defendant, the Defendant is

not   likely     to    promote    a   healthy    and    meaningful     relationship

between    the        minor   child    and     the     Plaintiff[,]"    the     court

concluded that Lisa's best interests would be served by awarding

joint legal custody and primary physical custody to plaintiff.

Defendant timely appealed the Permanent Custody Order to this

Court.

                                      Discussion

      Defendant challenges several of the trial court's findings

of fact and argues that the trial court abused its discretion in

awarding primary physical custody to plaintiff.                     Our standard of

review is well established:

               "In a child custody case, the trial court's
               findings of fact are conclusive on appeal if
               supported by substantial evidence, even if
               there is sufficient evidence to support
               contrary findings.   Substantial evidence is
               such relevant evidence as a reasonable mind
               might accept as adequate to support a
               conclusion.   Unchallenged findings of fact
               are binding on appeal.     The trial court's
               conclusions of law must be supported by
                                        -7-
            adequate findings of fact."

Carpenter v. Carpenter, ___ N.C. App. ___, ___, 737 S.E.2d 783,

785 (2013) (quoting Peters v. Pennington, 210 N.C. App. 1, 13,

707 S.E.2d 724, 733 (2011)).

    This Court reviews de novo whether the findings of fact

support    the    trial    court's   conclusions       of   law.    Id.      After

reviewing the findings of fact and conclusions of law, we review

the trial court's determination regarding the best interests of

the child for abuse of discretion.             Mason v. Dwinnell, 190 N.C.

App. 209, 230, 660 S.E.2d 58, 71 (2008).

                 Findings of Fact and Conclusions of Law

    Defendant first argues, citing Long v. Long, 160 N.C. App.

664, 588 S.E.2d 1 (2003), that the trial court's findings of

fact 28, 31, 34, 37, 48, 60, 61, 62, 63, 83, and 90 are mere

recitations of the evidence and are, therefore, inadequate.

    "'There       are     two   kinds   of    facts:     Ultimate   facts,    and

evidentiary facts.         Ultimate facts are the final facts required

to establish the plaintiff's cause of action or the defendant's

defense;    and    evidentiary       facts    are   those     subsidiary     facts

required to prove ultimate facts. . . .                An ultimate fact is the

final resulting effect which is reached by processes of logical

reasoning from the evidentiary facts . . . .'"                 Overcash v. N.C.

Dep't of Env't & Natural Res., 179 N.C. App. 697, 707-08, 635
                                             -8-
S.E.2d 442, 449 (2006) (quoting Smith v. Smith, 336 N.C. 575,

579,    444   S.E.2d        420,     422-23    (1994)).         Recitations      of   the

evidence may serve as evidentiary facts that lend support or

provide       context        for      a     trial     court's       ultimate      facts.

Accordingly, "[t]here is nothing impermissible about describing

testimony,       so    long    as     the   court     ultimately     makes      its   own

findings,     resolving        any    material      disputes."        In   re    C.L.C.,

K.T.R., A.M.R., E.A.R., 171 N.C. App. 438, 446, 615 S.E.2d 704,

708    (2005),      aff'd     per    curiam,    360   N.C.   475,    628   S.E.2d     760

(2006).

       In Long, the findings were inadequate because the trial

court, by merely reciting the testimony, did not resolve the

conflicts in the evidence and actually find facts.                              160 N.C.

App. at 668, 588 S.E.2d at 3.                 That is not the case here.

       Finding of fact 90 states:

              90.     When    the      Defendant's     son     was
                      approximately eight (8) years old,
                      there were allegations concerning the
                      Defendant's      son    having      sexually
                      inappropriate behavior with a four (4)
                      year old cousin.          There has been
                      evidence received concerning sexually
                      inappropriate     contact     and/or    play
                      between the minor child herein and her
                      friend,     "Maria",     while     in    the
                      Defendant's home.       These allegations
                      arose primarily through reports from
                      the   minor   child,    "Marie".       These
                      allegations     also    arose    in    close
                      connection to the        scheduled review
                      hearing in Wake County concerning the
                                         -9-
                    permanent schedule and concerning the
                    minor   child's  school   schedule for
                    Kindergarten.    The timing of these
                    allegations and the nature of the
                    reports coming from a minor child were
                    reflected in the Court's assessment
                    regarding   the  credibility   and the
                    accuracy of the reports concerning the
                    sexually inappropriate contact between
                    the minor child and "Maria".

This finding appropriately recited certain allegations of sexual

abuse,    but    the     trial   court   then     resolved   the   dispute     the

allegations raised by determining that they were not entitled to

much     weight.         Specifically,    given     "[t]he   timing     of   these

allegations and the nature of the reports coming from a minor

child,"    the     trial   court   questioned      the   "credibility    and   the

accuracy" of the evidence.           In other words, finding of fact 90

explains the trial court's reasoning in deciding what weight to

give the evidence addressed in the finding.

       Findings of fact 28, 31, 34, 37 and 48 summarize certain

behavior and testimony of defendant, findings 60 to 63 summarize

defendant's parenting and discipline of her teenage son Gary,

and    finding      83     summarizes     Lisa's     Kindergarten       teacher's

assessment of Lisa's ability to transition to her classroom on

the four week custody rotation.                These findings are permissible

evidentiary findings that offer support for the trial court's

ultimate findings of fact found elsewhere in the order.
                                     -10-
    Defendant next argues, citing Kerns v. Southern, 100 N.C.

App. 664, 397 S.E.2d 651 (1990), that findings 28, 31, 34, 37,

41, 83, 90, and 102 are impermissibly conclusory.             In Kerns, the

trial court, after finding that the grandparents were fit and

proper persons to have the care, custody and control of the

minor children, found that it was in the best interest of the

children   to   award   visitation    rights   to   the    minor   children's

grandparents.     Id. at 667, 397 S.E.2d at 652-53.                This Court

held that "the conclusory statements are inadequate findings to

support the award of visitation rights to the grandparents."

Id., 397 S.E.2d at 652.      In that case, there were no findings of

fact to support the trial court's conclusion that the visitation

with the grandparents was in the best interests of the child.

    Here, defendant attempts to apply the reasoning of Kerns to

individual findings of fact.          In this case, the trial court's

order contains 107 findings of fact.           As explained above, some

of the findings are ultimate findings of fact in which the trial

court resolves disputes in the evidence.            Such findings are not

"impermissibly    conclusory"    as    long    as   they     are   adequately

supported by competent evidence in the record.

    Defendant next argues that "[t]he trial court was bound by

the Johnston Order findings of fact on the grounds of issue

preclusion and N.C. Gen. Stat. § 7B-200(c)."               Because defendant
                                           -11-
does not cite any authority in support of this contention, we

need not address this issue.               See N.C.R. App. P. 28(b)(6).

       Nevertheless, defendant has not pointed to any findings by

the trial court that are inconsistent with the Johnston County

order.     Although defendant asserts that finding 82 that Lisa's

"behavior       and     performance     at    McGee's       Crossroads          Elementary

school has been normal and appropriate" and finding 83 that Lisa

"adjusted       well    to   her   classroom"      apart    from     a    few    "days     of

adjustment"       are    inconsistent       with   the     Johnson       County    order's

finding    that       Lisa   suffered      from    "[a]djustment          disorder       with

mixed emotional and conduct issues[,]" we do not believe that

these findings are necessarily inconsistent with one another.

Defendant's argument merely challenges the inferences that the

trial court may draw from the evidence.                    The trial court has the

discretion to determine the reasonable inferences to be drawn

from the evidence presented.                 See In re Hughes, 74 N.C. App.

751,     759,    330     S.E.2d     213,     218    (1985)     ("The       trial        judge

determines       the    weight     to   be    given      the   testimony          and     the

reasonable inferences to be drawn therefrom.                             If a different

inference may be drawn from the evidence, he alone determines

which inferences to draw and which to reject.").

       Next,     defendant     argues      that    the   trial     court        failed    to

consider facts that were established due to plaintiff's failure
                                           -12-
to timely deny admissions that were served upon him pursuant to

Rule 36(a) of the Rules of Civil Procedure.                                 "The Comment to

G.S. 1A-1, Rule 36 notes that '[i]n form and substance a Rule 36

admission      is    comparable       to   an     admission           in    pleadings        or   a

stipulation drafted by counsel for use at trial, rather than to

an evidentiary admission of a party.'"                       Eury v. N.C. Emp't Sec.

Comm'n,   115       N.C.    App.   590,    599,      446    S.E.2d          383,    388     (1994)

(quoting N.C.R. Civ. P. 36 cmt.)

                   "A judicial admission is a formal
              concession which is made by a party in the
              course of litigation for the purpose of
              withdrawing a particular fact from the realm
              of dispute. Such an admission is not
              evidence, but it, instead, serves to remove
              the admitted fact from the trial by formally
              conceding its existence."

Id.,   446    S.E.2d       at   389    (internal       citation        omitted)        (quoting

Outer Banks Contractors, Inc. v. Forbes, 302 N.C. 599, 604, 276

S.E.2d 375, 379 (1981)).

       In this case, the trial court found in its 10 January 2012

interim      temporary       custody    order        that    plaintiff         was     properly

served    with      the    admissions      on    5   October       2011       and    failed       to

respond or object within 30 days.                      The trial court deemed the

admissions       conclusively         established       and      incorporated          them       by

reference     into        the   temporary       order's      findings.              Defendant's

request      for     admissions        included,       in        pertinent          part,     that

plaintiff      uses        corporal     punishment          on    a        weekly     basis       to
                                              -13-
discipline       Lisa,        that     plaintiff's         primary      motivation         for

pursuing child custody is to disrupt Lisa's relationship with

defendant,       and     that    he    has     significant          untreated      emotional

problems,         including            borderline          personality             disorder,

narcissistic           personality        disorder,           and     anger       management

problems, that prevent him from being a loving father. In the

permanent custody order, entered over one year later, the trial

court did not make any findings regarding the admissions.

    In G.R. Little Agency, Inc. v. Jennings, 88 N.C. App. 107,

112, 362 S.E.2d 807, 811 (1987), this Court addressed a similar

argument    to    the     one    defendant         makes   here.        In    G.R.       Little

Agency, the plaintiff contended that the trial court erred, in a

bench    trial,    in     concluding      that       the   defendant        was    not    in    a

partnership with the defendant's ex-husband.                           Id. at 110, 362

S.E.2d at 810.           The plaintiff argued, like defendant in this

case,    that     "the    trial       court    committed        prejudicial        error       by

giving     only        slight        weight     to     matters        contained          within

plaintiff's request for admissions [pursuant to Rule 36], these

matters having been deemed admitted by defendant's failure to

respond."        Id.     at     111-12,      362     S.E.2d    at    811.         This   Court

rejected the plaintiff's argument, explaining:

            Although plaintiff argues that these matters
            [that were deemed admitted] conclusively
            established a partnership, the trial court
            stated at trial that the matters contained
                                       -14-
         within the requests did not necessarily make
         out a prima facie case of partnership and
         elected to assign greater weight to the
         testimony at trial.    The trial court, when
         sitting as trier of fact, is empowered to
         assign weight to the evidence presented at
         trial as it deems appropriate.     Moreover,
         even in the presence of evidence to the
         contrary, if there is competent evidence to
         support the trial court's findings and
         conclusions, the same are binding on appeal.
         In light of the substantiality of competent
         evidence adduced at trial suggesting the
         nonexistence of a partnership, we are not
         persuaded by this argument.

Id. at 112, 362 S.E.2d at 811 (internal citations omitted).

    Here, the admissions that one year prior to entry of the

permanent custody order plaintiff used corporal punishment to

discipline    Lisa    and   had     significant    emotional   issues    do    not

conclusively establish that plaintiff is an unfit parent or that

awarding plaintiff custody is not in the best interests of Lisa

at the time the permanent custody order was entered.                    Nor has

defendant pointed to any findings that directly contradict the

admissions.     Indeed, with respect to corporal punishment, the

trial court acknowledged in one finding that "there were prior

allegations    of    the    Plaintiff      using   spanking    as   a   form   of

punishment    in     the    past,    and    said   form   of   discipline      is

inappropriate concerning a child who has been the subject of

allegations of abuse[,]" but additionally found that plaintiff

"testified . . . that he currently successfully disciplines the
                                    -15-
minor child      primarily   through getting on eye level with the

minor child and talking with her in a way that [is] appropriate

and suitable for a child of her age." The trial court did not

err in giving more weight to the evidence of the current state

of affairs than to plaintiff's admissions about his mental state

and actions prior to 2012.

    Turning now to the issue of sexual abuse, defendant argues

that the trial court's ultimate finding of fact that "Defendant

has failed to show by a greater weight of the evidence that the

Plaintiff has abused or neglected the minor child," as well as

several of the evidentiary findings upon which this ultimate

finding is based, are not supported by competent evidence in the

record.

    Findings of fact 25, 90, and 97 specifically address the

credibility and weight that the trial court attributed to the

evidence presented by defendant to support the allegations that

plaintiff      sexually   abused   Lisa.    As   we   have    already   held,

finding of fact 90 was a permissible finding that the timing and

nature    of   the   allegations   of   sexual   misconduct    with   another

minor child undermined the credibility and accuracy of those

reports.       Similarly, finding of fact 25 -- that "[t]he reports

concerning these behaviors [that the child engaged in sexual

exploration with another minor child] and the way that the minor
                                     -16-
child was questioned about these behaviors by Social Services in

the State of Ohio were leading" -- explains why the trial court

attributed     little     weight     to     the    results     of     the    Ohio

investigation.

     Defendant argues, however, that finding of fact 25 is not

supported by the record.          Defendant asserts that a review of an

Ohio Activity Report shows that the child was asked open-ended

questions    during    her   interview    with    the   Ohio   social     worker.

Defendant, however, has not included the report in the record on

appeal.      We,     therefore,    must   assume    that     this    finding   is

supported by the Ohio Activity Report.              See Potts v. Potts, 19

N.C. App. 193, 194, 198 S.E.2d 203, 204 (1973) ("Where there is

evidence offered before the trial court and appellant assigns as

error that the evidence does not support the findings of fact by

the trial judge, but does not include the evidence in the record

on appeal, we will presume the facts found are supported by

competent evidence.").

     In finding of fact 97, the trial court explains how it

interpreted    the    expert   testimony     of   Dr.   Aiello      who   examined

Lisa.     The trial court's findings regarding Dr. Aiello are as

follows:

             96.   During the course of her interview with
                   Dr. Robert Aiello, the minor child was
                   avoidant.   The minor child did deny
                   that   her  father   had  touched   her
                      -17-
      inappropriately and expressed that she
      did not want to discuss the issue any
      further.   Dr. Aiello testified that if
      he had had a sex offender evaluation to
      consider, he would have considered it.
      Based   upon   all   of   the   evidence
      presented to Dr. Aiello, he developed
      three (3) hypotheses with regard to the
      allegations of sexual abuse.   No other
      possibilities were examined.       There
      were facts and circumstances to support
      each hypothesis.    The hypotheses were
      as follows:

      a.   [the child] was sexually abused in
           the form of inappropriate sexual
           touching with her father as the
           alleged perpetrator;

      b.   [the   child]   was   not    sexually
           abused.    Her statements were the
           result    of   family     or    other
           influences on the maternal side of
           this case; and

      c.   [the child] was sexually abused by
           Mr.   Andrews  but   is   currently
           recanting her statements because
           of family or other influences on
           the paternal side of this case.

97.   Dr. Aiello did not know that the State
      of Ohio had formed their case decision
      concerning the allegations without ever
      contacting the Plaintiff.   At the time
      that Dr. Aiello testified to this
      Court, Dr. Aiello was further not aware
      that the State of Ohio had changed
      their case decision from a decision of
      "indicated"       for     abuse       to
      "unsubstantiated" for abuse.       Based
      upon   Dr.   Aiello's  involvement   and
      interview of all available witnesses,
      Dr.   Aiello   could  not   render   any
      definitive    opinion  concerning    the
      likelihood of abuse and indicated that
                                           -18-
                  each of the three (3) hypotheses were
                  possible.

       These findings are supported by substantial evidence in the

record.       Although defendant correctly notes that no document

memorializing     the      Ohio    case     decision      is    in    the   record,     Mr.

Robert Tarpey, a supervisor with the Child Protective Services

Investigation        and   Assessment        Unit    at      Johnston       County     DSS,

testified      without     objection        that     the       Ohio    case     had    been

overturned because the abuse was unsubstantiated.

       Additionally,       Dr.    Aiello     was    specifically        asked    how    the

Ohio case decision would impact his analysis.

                   Q    If the finding of indicated were
              later changed to unsubstantiated, would that
              make a difference in the strength, if any,
              you would give for hypothesis A?

                   A    That's a difficult question. What
              that would do is tend to support the other
              hypotheses.    I believe that's the best
              answer I can give.   And in particular, what
              it would give is support hypothesis B.    It
              could be cited as that.

       Dr. Aiello's testimony concluded that each of his three

hypotheses     was    possible,       but    he     could      not    determine       which

possibility was most likely.                 He did, however, state that if

Ohio    had    changed      its     case     decision          from    "indicated"      to

"substantiated,"        that      would    support     the      conclusion      that   the

sexual abuse never happened.                 Finding of fact 97, therefore,

attributes Dr. Aiello's inability to render a definitive opinion
                                      -19-
regarding which hypothesis was most likely to having incomplete

information     regarding     the    Ohio    investigation      and   points    out

additional information, not known to Dr. Aiello at the time of

his testimony, that tends to support "hypothesis B" more than

the other possibilities.

    Findings of fact 25, 90, and 97 show that the trial court

considered defendant's evidence but did not find that it proved

by the greater weight of the evidence that plaintiff sexually

abused Lisa.     These findings are supported by competent evidence

and are, therefore, binding on appeal.             Moreover, defendant does

not challenge the trial court's findings that Lisa recanted her

assertion that plaintiff inappropriately touched her, that the

child medical examination performed by the Johnston County DSS

"failed to corroborate that allegations of abuse and the minor

child did not disclose any abuse during the interviews conducted

as part of the CME," and that the Johnston County case alleging

sexual abuse and neglect was dismissed.               All these findings, in

turn, support the trial court's ultimate finding that defendant

failed    to   show    by   the   greater    weight   of   the   evidence      that

plaintiff sexually abused Lisa.

    Defendant         additionally    challenges      several    of   the    trial

courts findings regarding plaintiff and defendant's fitness as

parents   and   behavior     during    the    proceedings,      including:     that
                                        -20-
defendant's      hostile    and     evasive    demeanor      is   contrary      to   her

contention that she has attempted to co-parent with plaintiff

and more consistent with plaintiff's testimony that defendant

has    been    hostile    towards     his     efforts   to    form      a   meaningful

relationship      with     the    child;     that   defendant      instituted        the

action in Ohio for the sole purpose of stopping plaintiff's

custodial rights established in North Carolina; that plaintiff

has maintained a steady and stable residence in North Carolina;

that plaintiff has employed appropriate daycare for the child;

that   plaintiff    has     exercised       appropriate      discipline       with   the

child; and that defendant is not likely to promote a healthy and

meaningful relationship between the child and plaintiff.

       All of these findings are supported by evidence in the

record.       Defendant simply argues that the trial court erred in

overlooking      certain         evidence,     in   finding       the       plaintiff's

testimony more credible, or in drawing certain inferences from

the evidence.      These arguments go to questions of the weight to

be afforded evidence and evaluations of credibility -- questions

that rest solely within the province of the trial judge.                        Phelps

v. Phelps, 337 N.C. 344, 357, 446 S.E.2d 17, 25 (1994) ("We note

that it is within the trial court's discretion to determine the

weight and credibility that should be given to all evidence that

is presented during the trial.                A trial judge passes upon the
                                     -21-
credibility of the witnesses and the weight to be given their

testimony and the reasonable inferences to be drawn therefrom."

(internal quotation marks omitted)).             "The fact that the trial

judge believed one party's testimony over that of the other and

made findings in accordance with that testimony does not provide

a basis for reversal in this Court."             Woncik v. Woncik, 82 N.C.

App. 244, 248, 346 S.E.2d 277, 279 (1986).

        After     having    reviewed     the      record      and    considered

defendant's arguments, we hold that the trial court's findings

of fact are supported by competent evidence.                 Because defendant

does not make any argument that the findings fail to support the

trial    court's    conclusions     of   law,    we   turn     to   defendant's

arguments regarding the best interests of the child.

                       Best Interests of the Child

    We    review    the    trial   court's   determination      regarding   the

best interests of the child for abuse of discretion.                Mason, 190

N.C. App. at 230, 660 S.E.2d at 71.             Here, the trial court found

that it is in the best interests of Lisa for the parties to

exercise joint legal custody and grant primary physical custody

to plaintiff.       The trial court based this decision, in part,

upon its findings that:

            31.    The Defendant has previously denied
                   visitation to the Plaintiff, and the
                   Defendant has routinely sought to put
                   up barriers to the Plaintiff's rights
                                -22-
               to exercise visitation and to be a
               meaningful part of the minor child's
               life.

          . . . .

          104. In the event the minor child were to
               remain in the State of Ohio in the
               custody of the Defendant, the Defendant
               is not likely to promote a healthy and
               meaningful   relationship  between  the
               minor child and the Plaintiff.

    This Court has held that whether a parent is likely to

follow custody and visitation orders and otherwise promote a

healthy   relationship   with   the    other   parent   is     a   proper

consideration when determining the best interests of a child:

          In exercising its discretion in determining
          the best interest of the child in a
          relocation     case,    factors     appropriately
          considered by the trial court include but
          are not limited to: the advantages of the
          relocation in terms of its capacity to
          improve the life of the child; the motives
          of the custodial parent in seeking the move;
          the likelihood that the custodial parent
          will comply with visitation orders when he
          or   she   is   no   longer    subject    to   the
          jurisdiction     of   the    courts    of    North
          Carolina; the integrity of the noncustodial
          parent in resisting the relocation; and the
          likelihood    that   a    realistic    visitation
          schedule can be arranged which will preserve
          and foster the parental relationship with
          the noncustodial parent.

Ramirez-Barker v. Barker, 107 N.C. App. 71, 79-80, 418 S.E.2d

675, 680 (1992), disapproved of on other grounds by Pulliam v.

Smith, 348 N.C. 616, 501 S.E.2d 898 (1998).
                                          -23-
       Defendant argues, however, that this is not a relocation

case because she has lived with Lisa in Ohio for many years,

and, therefore, Ramirez-Barker does not apply.                     Defendant cites

no authority in support of this contention, and we see no reason

why the factors set forth in Ramirez-Barker cannot apply to this

case. We are unwilling to accept defendant's implicit argument

that it is immaterial in non-relocation custody cases whether a

parent is likely to follow custody and visitation orders and

otherwise promote a healthy relationship with the other parent.

       Finally, defendant argues that the trial court abused its

discretion in ignoring unrefuted expert testimony of Dr. Aiello

and    several      other    experts      that    plaintiff     should     only   have

supervised visitation of Lisa.                   However, these recommendations

were predicated upon the possibility that plaintiff had sexually

abused Lisa.        The trial court found that the evidence failed to

establish that plaintiff had sexually abused Lisa, and we have

held    that   this       finding   was   supported       by   competent   evidence.

Nevertheless, the trial court did not ignore the issues raised

by the experts' testimony, specifically finding that regardless

of    the   truth    of    the   allegations,      Lisa    needs   to    continue   to

receive therapy to deal with the issues presented in her life.

Under these circumstances, the trial court did not "ignore" the

expert testimony.
                                            -24-
      The     trial       court     found     that    Lisa     has     a     meaningful

relationship      with     plaintiff's       family   in     North    Carolina,     that

plaintiff demonstrated maturity and concern for the continuity

in the child's education, plaintiff has steady employment and

has maintained a steady and stable residence in North Carolina,

and   Lisa    has       succeeded    in     school    in   North     Carolina.       In

contrast, the trial court found that defendant is unlikely to

foster a meaningful relationship between plaintiff and Lisa were

she   to     be   awarded     primary        physical      custody     and    has   not

demonstrated        a    genuine    effort     to    co-parent       with    plaintiff.

Under these circumstances, we cannot say that the trial court

abused its discretion in awarding primary custody to plaintiff.


      Affirmed.

      Judges ROBERT C. HUNTER and McCULLOUGH concur.

      Report per Rule 30(e).